Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered February 28, 2011. The order and judgment directed defendants Syracuse Diocese, Bishop James M. Moynihan and Bishop Thomas J. Costello to produce certain documents for in camera review and otherwise granted the motion of those defendants for a protective order.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Nugent, 26 AD3d 892, 893 [2006]). Present — Scudder, EJ., Smith, Lindley and Martoche, JJ.